UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT



                           No. 96-6535



MICHAEL P. TULLY; LARRY DANIEL BRATT,

                                           Plaintiffs - Appellants,

         versus

PARRIS N. GLENDENING,     Governor;   MARYLAND
PAROLE COMMISSION,

                                            Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. J. Frederick Motz, Chief District Judge.
(CA-95-3617-JFM)


Submitted:   October 3, 1996             Decided:   October 10, 1996


Before ERVIN, LUTTIG, and MICHAEL, Circuit Judges.

Affirmed by unpublished per curiam opinion.


Michael P. Tully, Larry Daniel Bratt, Appellants Pro Se. John
Joseph Curran, Jr., Attorney General, Richard Bruce Rosenblatt,
Assistant Attorney General, Baltimore, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals from the district court's order denying

relief on his 42 U.S.C. § 1983 (1994) complaint. We have reviewed

the record and the district court's opinion and find no reversible

error. Accordingly, we affirm on the reasoning of the district

court. Tully v. Glendening, No. CA-95-3617-JFM (D. Md. Feb. 29,
1996). We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           AFFIRMED




                                2